Exhibit 10.5

AMENDMENT

THIS AMENDMENT (this “Amendment”) is entered into as of January 25, 2010, by and
between, Stefan Chopin, (“you”) and Edgar Online, Inc., a Delaware corporation
(“EOL”). Capitalized terms used herein and not otherwise defined shall have the
meanings given thereto in the Existing Agreement (defined below).

RECITALS

The parties hereto are party to an Executive Employment Terms letter agreement
(the “Existing Agreement”), dated March 13, 2008.

NOW, THEREFORE, in consideration of your eligibility to receive an additional
$10,000 in bonus opportunity based on your 2009 annual performance as well as
your continued employment with EOL, you hereby agree that:

1. Confidentiality: The Paragraph titled “Confidentiality” in the Existing
Agreement is hereby deleted and replaced with the following:

During your employment with EOL you will have access to proprietary and
confidential information of EOL. You acknowledge and agree that any inventions
created by you shall be the property of EOL and you hereby agree to assign, and
hereby do assign, any patent or other rights in such inventions to EOL. Your
confidentiality, non-disclosure and invention assignment obligations will be
subject to the terms of the Confidentiality Agreement attached hereto, the terms
of which are hereby incorporated by reference. This agreement must be signed at
the same time as this letter.

2. Non-solicit; non-compete: The paragraph titled “Non-solicit; non-compete” is
hereby deleted and replaced with the following:

In consideration of your continued employment and the terms of this Agreement ,
you hereby agree that for a period of twelve (12) months from your last date of
employment not to directly or indirectly, contact, solicit or direct any person,
firm, or corporation to contact or solicit, any of EOL’s or its affiliates’
customers, prospective customers, or business partners for the purpose of
selling or attempting to sell, any products and/or services that are the same or
substantially similar to the products and services provided by EOL or its
affiliates to its customers during your employment. In addition, you will not
(a) disclose the identity of any such business partners, customers, or
prospective customers, to any person, firm, corporation, association, or other
entity for any reason or purpose whatsoever; (b) directly or indirectly, engage
or carry on in any manner (including, without limitation, as principal,
shareholder, partner, lender, agent, employee, consultant, or investor (other
than a passive investor with less than a five percent (5%) interest), trustee or
through the agency of any corporation, partnership, limited liability company,
or association) in any business that is in competition, or could potentially be
in competition, with the business of EOL or its affiliates; or (c) solicit on
your own behalf or on behalf of any other person, the services of any person who
is an employee of EOL or its affiliates or has been an employee of EOL or its
affiliates during the preceding twelve (12) months prior to such solicitation,
or solicit any of EOL’s or its affiliates’ employees to terminate employment
with EOL or its affiliates, as applicable.



--------------------------------------------------------------------------------

3. Confidentiality Agreement: Paragraph 4 of the Confidentiality Agreement
attached to the Existing Agreement is hereby deleted and replaced with the
following:

I will promptly and fully disclose to the Company any and all any and all
inventions, discoveries, developments, methods, processes, trade secrets,
improvements, works, concepts and ideas, whether or not patentable or
copyrightable and whether or not they are made, conceived or reduced to practice
during my work for the Company, or using the Company’s data or facilities, which
I or others working under my direction develop, make, conceive, create or reduce
to practice during my work for the Company, either solely or jointly with
others, whether or not during normal hours and whether or not on Company
premises (collectively, “Developments”). All Developments will be the sole
property of the Company, and I hereby assign to the Company, without further
compensation, all my right, title and interest in and to the Developments and
any and all related patents, patent applications, copyrights, copyright
applications, trademarks and trade names, trade secret rights and other
intellectual property rights there to in the United States and elsewhere. In
addition, I agree that all copyrightable works that I created during my work for
the Company shall be considered “works made for hire.” I also hereby waive all
claims to moral rights in any Development. I will keep and maintain adequate and
current written records of all Developments (in the form of notes, sketches,
drawings and as may be specified by the Company), which records will be
available to and remain the sole property of the Company at all times. I will
assist the Company in obtaining and enforcing patent, copyright and other forms
of legal protection for the Developments in any country. Upon request, I will
sign all applications, assignments, instruments and papers and perform all acts
necessary or desired by the Company to assign all such Developments fully and
completely to the Company and to enable the Company, its successors, assigns and
nominees, to secure and enjoy the full and exclusive benefits and advantages
thereof. I understand that my obligations under this section will continue after
the termination of my work for the Company and that during my work for the
Company I will perform such obligations without further compensation, except for
reimbursement of expenses incurred at the request of the Company. I further
understand that if I am requested to perform any obligations under this section
after my work for the Company is terminated, I will receive for such performance
a reasonable per diem fee, as well as reimbursement of any expenses incurred at
the request of the Company. In order to avoid disputes over the application of
this assignment to prior inventions or copyrightable materials, I have listed on
Schedule A to this Agreement descriptions of patentable inventions and
copyrightable materials that I have developed and reduced to practice prior to
my employment with the Company and that are, accordingly, excepted from the
provisions of this Section 1. Upon termination of my work for the Company or at
any other time upon the Company’s request, I will promptly deliver to the
Company all electronic data, computer programs, specifications, drawings,
blueprints, data storage devices, prototypes, models, notes, and other documents
or material in any media (and all copies or reproductions of such materials) in
my possession or under my control, whether prepared by me or others, which
contain or embody Confidential Information or Developments. I acknowledge that
these documents and material are the sole property of the Company, and that I
may only use such documents and material in the performance of my duties for the
Company.



--------------------------------------------------------------------------------

4. No Other Amendments. Except as modified by Sections 1, Section 2 and
Section 3, above, the Existing Agreement and the Confidentiality Agreement shall
continue in full force and effect.

 

Accepted and Agreed to by: EDGAR Online, Inc.     Employee:   Stefan Chopin
Signature:  

/s/ Philip Moyer

    Signature:  

/s/ Stefan Chopin

Title:   President and CEO

Date:  

 

    Date:  

 

[SCHEDULE 3.1 TO AMENDMENT]